Title: Board of War to Board of Trade, 21 March 1780
From: Board of War
To: Board of Trade


Williamsburg, 21 Mch. 1780. Mr. North has arrived with a valuable cargo. Order to purchase “all that part of the cargo that will be serviceable to the Troops”; also recommendation of purchase from Abraham Jones of 31 hats, 30 firkins of butter for the navy, “also a thousand weight of Rice.” Countersigned: “Mar. 21st. 1780. Approved except as to the butter, which is supposed not to be included in the ration. Th: Jefferson.”
